Citation Nr: 1515636	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.N.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and M.N. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disability has been raised by the record in the November 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a back disability because it began in service.  Specifically, in the November 2014 Board hearing, the Veteran's in-service injuries were noted to include a January 1967 complaint of an injury to his spine; an April 1969 incident where he fell backwards on his left leg; and in August 1967 he fell once again.

VA treatment records show current diagnoses of low back pain and degenerative disc disease.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 require that the Veteran be scheduled for a VA examination in response to his claim.

Moreover, in the November 2014 hearing, the Veteran stated that he receives Social Security Administration (SSA) benefits in relation to his back.  There is no indication that the AOJ has sought to obtain copies of SSA records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

In addition, the Veteran reported in his notice of disagreement that he was hospitalized at Fort Sill in 1968 for his back.  These records should be requested on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide or identify any outstanding medical records including any from Dr. Pierce dating from October 2008.

3.  Obtain any outstanding VA treatment records. 

4.  Obtain Fort Sill hospital inpatient records pertaining to the Veteran which are dated in 1968.  

5.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his claimed back disability.  The electronic claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the electronic claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed back disability is etiologically related to his active service.  The rationale for each opinion expressed must also be provided. 

The examiner's attention is directed to service treatment records dated in January 1967 (references the spine) and April 1969 (Veteran fell backward).  

6.  The AOJ should also undertake any other development it determines to be warranted.

7.  Then, the AOJ should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

